COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MARCELO MAILLAND,                              §              No. 08-19-00063-CR

                            Appellant,           §                Appeal from the

  v.                                             §               41st District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 20160D04232)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until October 9, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mary Stillinger, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before October 9, 2019.


       IT IS SO ORDERED this 7th day of October, 2019.


                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.